Dunbar, J.
(dissenting) — I dissent. I think paragraph 4 of the complaint states a conversion. When it is alleged, as it is, that the defendants took possession of the lumber under a lightering contract; that they afterwards delivered a part of the lumber to plaintiffs, and refused, and still refuse, to deliver the balance of said lumber to plaintiffs, it is an exceedingly strained construction of the allegations to say that the plaintiffs might have come into possession of the lumber in some other way. Our statute has undertaken to supplant the technical and hair-splitting constructions given to pleadings by the common law by a plain, common-sense construction; and it is folly to say that a man of common understanding would not have understood from the language of this complaint that he had converted the plaintiffs’ lumber, and that he was called upon to answer that charge; and if he could SO' understand it, under both the spirit and letter of the Code, the complaint was sufficient.